Citation Nr: 1002501	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  04-03 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for a psychiatric condition, to include posttraumatic stress 
disorder (PTSD) with depressive disorder, other than the 
assigned period of a temporary evaluation of 100 percent.

2.  Entitlement to a rating in excess of 20 percent for 
service-connected diabetes mellitus.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted service connection for PTSD with 
depressive disorder and assigned a 50 percent rating 
effective September 19, 2000; a 100 percent rating, effective 
July 29, 2001, for hospitalization over 21 days; and a 50 
percent rating, effective September 1, 2001.

This matter also arises from a July 2003 rating decision that 
denied an increased rating for diabetes mellitus, and from a 
July 2004 rating decision that denied entitlement to a TDIU.  
In April 2006 the Board found that the Veteran had filed a 
notice of disagreement with the denials and remanded the 
claims for issuance of a statement of the case. 

In June 2008, the Board also remanded the claims for further 
evidentiary development.  To the extent that the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998). 

The June 2008 Board remand referred the issue of entitlement 
to service connection for chronic obstructive pulmonary 
disorder (COPD) as secondary to the service-connected 
diabetes mellitus, based on aggravation.  However, it does 
not appear that this matters has been addressed.  The Board 
also notes that the Veteran was an inpatient for more than 21 
days in May 2005, thereby entitling him to a temporary 100 
percent rating under 38 C.F.R. § 4.29.  These matters are 
referred to the RO for the appropriate action. 

The issue of issue of entitlement to TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  PTSD was not shown to be productive of a disability 
picture that equated to occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.

2.  Throughout the period on appeal the evidence shows that 
the Veteran's type II diabetes mellitus requires oral 
medication, insulin and dietary restrictions, but it does not 
require regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 50 percent 
for a psychiatric condition, to include PTSD with depressive 
disorder, other than the assigned periods of a temporary 
evaluation of 100 percent, have not been met.  38 U.S.C.A. § 
1155 (West 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2009); 38 C.F.R §§ 4.1-4.14, 4.119, Diagnostic 
Code 7913 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in March 2003, May 2006, and July 
2008; rating decisions in May and July 2003; statements of 
the case in March 2002, and December 2007; and supplemental 
statements of the case in December 2003, July 2004, and 
January 2008.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claims herein 
decided, evidence considered, pertinent laws and regulations, 
and reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims 
by the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the December 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims. While on examination in 2008 the 
Veteran indicated that he received disability benefits from 
the Social Security Administration (SSA), the Board finds it 
is not necessary to obtain the SSA records here.  Indeed, it 
is not shown that SSA benefits were awarded for a psychiatric 
disorder or diabetes mellitus, and it is not otherwise 
apparent that any records from the agency are relevant to 
this appeal.  Therefore, it would appear that to remand under 
such circumstances would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claim, and 
therefore the error was harmless).  

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.    

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Psychiatric Disability, to Include PTSD with Depressive 
Disorder

The Veteran's psychiatric disorder, to include PTSD with 
depressive disorder, is rated under Diagnostic Code 9411 
under the General Rating Formula for Mental Disorders.

Under the General Rating Formula for Mental Disorders, the 
criteria for a 70 percent disability rating, are occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  The criteria for a 100 percent 
rating are total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closest relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  GAF 
scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score in the range of 41 to 50 represents serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals) or any serious impairment in social or occupational 
functioning (e.g., no friends, unable to keep a job).  

For historical purposes, it is noted that service connection 
was established for PTSD with depressive disorder by the RO 
in a May 2003 decision, and a 50 percent disability 
evaluation was assigned based on a review of the relevant 
contemporaneous evidence of record.  The RO also granted a 
temporary 100 percent evaluation from July 21, 2001, to 
September 1, 2001, due to the Veteran's inpatient status at a 
PTSD treatment program; the Veteran is otherwise rated at 50 
percent.  The Veteran contends that his symptomatology merits 
a rating in excess of 50 percent.

VA treatment records, to include group and individual therapy 
notes, dated from September 2000 to July 2001, contained an 
impression of PTSD, depressive disorder and alcohol abuse.  
GAF scores were noted to be 48.  The Veteran complained of 
combat-related nightmares and intrusive memories, chronically 
depressed mood, suicidal ideation with no history of suicide 
attempts, insomnia, avoidant behavior, intrusive memories, 
negative thinking, feelings of guilt and worthlessness, 
nervousness, exaggerated startle response, numbing of 
emotions, anger dyscontrol, social isolation, flashbacks, 
dissociative episodes, sense of foreshortened future, 
hyperarousal, and reduced energy.  He reported problems with 
Asian Americans because they brought back memories from the 
war.  He exhibited depressed mood and anxious affect.  
Memory, attention, judgment and concentration were intact.  
Thought process was logical and the Veteran was oriented 
times 3.  Insight was fair.  The Veteran was well-groomed and 
denied homicidal ideation, hallucinations or delusions.  

On VA examination in December 2000, the Veteran complained of 
déjà vu, derealization, distortion, possible auditory 
hallucinations, avoidance of stimuli, olfactory illusion, 
ambivalence, panic at night, hopelessness, shame, nightmares 
depression, insomnia, negative thinking, worthlessness, 
feelings of guilt, irritability, and nervousness.  Hygiene 
appeared adequate.  He spoke in a moderate tone and at an 
average pace, with some stuttering.  Attention and 
concentration were impaired.  He was oriented. Thought 
process was logical.  Cognitive skills seemed mildly 
impaired.  Judgment and insight were poor to fair.  The 
examiner noted a fairly stable work history post-service 
discharge.  His GAF score was 67.

On VA examination in February 2001, the Veteran reported 
being married 30 years.  He stated that his marriage had some 
problems, but they were getting along.  Since 1993, the 
Veteran worked full-time in maintenance at a college.  He 
complained of flashbacks of the war, memories triggered by 
Vietnamese individuals, nightmares, nervousness, depression, 
olfactory illusion, suicidal ideation, problems sleeping, 
depression, avoidance of people and crowds, crying spells, 
and hearing voices.  The Veteran was oriented, alert and 
cooperative.  He seemed mildly depressed.  There were no 
hallucinations, delusions, homicidal or suicidal ideation.  
Memory was fairly good.  His GAF score was 65, which the 
examiner noted was indicative of mild symptomatology.  The 
examiner opined that the Veteran was functioning pretty well, 
he was working and had some meaningful interpersonal 
relationships.  

On VA examination in December 2002, the Veteran reported that 
he was employed in maintenance at a technical college.  He 
had held this job longer than any previous employment since 
service.  He also worked at part-time at night driving a 
mosquito spraying truck, due to inability to sleep.  He 
reportedly lived with his second wife and 2 children.  
Although  he indicated that he argued with his wife more than 
he should, he stated that he got along with his wife and 
children.  While the Veteran  avoided other people, he was 
able to tolerate crowds to attend church services.  When not 
working, he would visit his brother who was his neighbor.  
The Veteran related nervousness, anxiety, depression, past 
suicidal ideation, intrusive recollections, nightmares, 
avoidance of stimuli, numbness, increased arousal, self 
isolation, memory problems, panic attacks in April and May 
2002, and irritability.  The Veteran was appropriately 
dressed, friendly but somewhat reserved.  Eye contact was 
good, speech was adequate.  The Veteran was fully oriented to 
time, person, place and situation.  The examiner diagnosed 
chronic PTSD, depressive disorder and alcohol dependence in 
remission.  The GAF score was 60, indicative of mild 
symptoms.  The Veteran had difficulty getting along with 
others and preferred being alone.  The Veteran had some 
difficulty dealing with his family and was chronically sleep 
deprived.  The examiner noted that the Veteran's PTSD had 
probably held him back vocationally.   

Private treatment records from June 2003 to April 2004, 
recorded complaints of nightmares, insomnia, and hearing 
voices.  The Veteran was described as cooperative, calm and 
soft spoken.  Thought process was intact with no 
hallucinations, delusions, suicidal or homicidal ideation.  
Mood was depressed and affect was sad and apathetic.  Insight 
and judgment were mildly impaired.  The GAF score was 70.  

A September 2003 VA mental health treatment note reflects 
that the Veteran had not been seen in over a year and 
requested to resume taking psychiatric medications.  During 
the previous year the Veteran had attended a therapy group 
for combat Veterans.  The Veteran complained of chronic 
depressed mood, insomnia, nightmares, and irritability.  He 
stated that previous psychiatric medications had effectively 
treated these symptoms.  The Veteran reported working as a 
maintenance worker.  He stated that he lived with his wife 
and daughter.  He also had a 33 year old son.  The Veteran 
made positive remarks about his relationship with his wife 
and children.  He was described as neatly dressed.  Affect 
was somewhat somber and speech was coherent.  His GAF score 
was 65.  In February 2004, his mood was noted as stable and 
the Veteran was able to sleep several hours a night, despite 
continuing nightmares.  His GAF score was 63.  In March 2004, 
a clinician described the Veteran as well groomed, 
cooperative and attentive, with good eye contact.  He was 
oriented to time place and person.  Thought process was 
coherent and logical.  Memory was intact.  And insight was 
fair.  Affect and speech were normal.  The Veteran denied 
hallucinations, or suicidal or homicidal ideations.  His GAF 
score was 50.  In July 2004, the Veteran's GAF was 60.  

In November 2004, the Veteran reported auditory 
hallucinations.  The clinician described the Veteran as well 
groomed, cooperative and attentive, with good eye contact.  
He was oriented to time place and person.  Thought process 
was coherent and logical.  Memory was intact and insight was 
fair.  Affect and speech were normal.  The Veteran denied 
suicidal or homicidal ideations.  He was assigned a GAF score 
of 45.  In May 2005, the Veteran reported auditory 
hallucinations and vague visual hallucinations.  Affect was 
generally broad though a bit restricted.  The Veteran 
reported being unemployed since 1993.  The Veteran related 
living with his wife of 35 years.  He stated he had 2 
children and was raising his goddaughter.  He described 
having a close relationship with members of his family.  The 
Veteran related having 5 close friends with whom he 
interacted occasionally.  The Veteran reported being sober 
since March 2005.  He was assigned a GAF score of 45.  From 
May 9, 2005, to June 24, 2005, the Veteran was hospitalized 
and received treatment for PTSD.  

Treatment notes starting in June 2005, recorded complaints of 
irritability, insomnia, overeating, reduced energy level, 
depressed mood, recurrent intrusive memories with attempts to 
avoid intrusive memories, difficulty concentrating, 
hyperarousal, anger dyscontrol, self isolation, numbing of 
emotions and combat related nightmares.  In June 2006, the 
Veteran was described as a neatly attired unshaven male with 
PTSD and chronic depressive symptoms.  He reported being 
married and employed as a maintenance worker.  

On VA examination October 2008, the Veteran reported being 
married once for 39 years.  He had 2 children and resided 
with his wife.  He described his marriage as good, but 
argumentative.  He related having friends.  The Veteran 
indicated that he had last worked full-time in 2003.  His 
longest job was working for a technical college for 10 years.  
He did maintenance for a technical college.  The Veteran was 
undergoing therapy and taking medication for his psychiatric 
condition.  The medication helped him relax and sleep better, 
but symptomatology would worsen if he stopped the medication.  
The Veteran complained of fear, depression, insomnia, crying 
spells, anhedonia, nightmares, paranoia, poor short-term 
memory, nightmares, irritability, poor concentration, social 
isolation with diminished social interests and detachment, 
persistent arousal symptoms, a history of suicidal ideations, 
visual and auditory hallucinations concerning the war on a 
weekly basis.  The examiner noted no restrictions on 
activities of daily living, however, the Veteran was 
wheelchair-bound due to respiratory problems.  The Veteran 
was described as quiet, anxious and uneasy with the 
interview, with slow response time.  Speech was well 
understood.  Thought process was logical, relevant and 
coherent.  He was articulate, well-groomed and reasonably 
cooperative.  He showed good social skills.  The Veteran was 
oriented as to time, place and person.  His affect was flat 
and blunted, with good reasoning.  There was psychomotor 
slowing and distractible comprehension.  The Veteran 
exhibited anger control problems toward his wife.  The 
examiner noted anger and irritability at others.  The 
examiner found that the Veteran's psychiatric condition had 
more likely worsened with time, particularly given the 
reported psychotic symptoms and nightmares.  Testing revealed 
paranoia and obsessive compulsive tendencies.  The diagnoses 
were PTSD, major depressive disorder with psychosis, 
polysubstance abuse in remission, and cognitive disorder not 
otherwise specified.  The GAF score was 50.  

Initially, the Board notes that the Veteran was hospitalized 
for more than 21 days in May 2005, thereby entitling him to a 
temporary 100 percent rating under 38 C.F.R. § 4.29.  This 
matter has been referred to the RO so effective dates can be 
established.  For the remainder of the appeal, the Board 
finds that the evidence does not warrant a rating in excess 
of 50 percent as the Veteran's psychiatric symptomatology 
does not rise to the level contemplated by the rating 
criteria for a higher rating.

The medical evidence contained complaints of combat-related 
nightmares, déjà vu, derealization, distortion, avoidance of 
stimuli, olfactory illusion, ambivalence, panic, 
hopelessness, shame, nightmares depression, insomnia, 
negative thinking, worthlessness, feelings of guilt, 
irritability, and nervousness, intrusive memories, suicidal 
ideation with no history of suicide attempts, stimuli 
avoidant behavior, paranoia, poor short-term memory, crying 
spells, feelings of guilt and worthlessness, nervousness, 
exaggerated startle response, numbing of emotions, anger 
dyscontrol, social isolation, fear, flashbacks, dissociative 
episodes, sense of foreshortened future, hyperarousal, panic 
attacks in April and May 2002, and reduced energy.  In 
December 2000, the examiner noted possible auditory 
hallucinations.  Private treatment records from June 2003 to 
April 2004, recorded complaints of hearing voices.  In 
November 2004, the Veteran reported auditory hallucinations 
and in May 2005, he also related vague visual hallucinations.  
In October 2008, the Veteran confirmed having visual and 
auditory hallucination.  On examination, testing revealed 
paranoia and obsessive compulsive tendencies.  The Veteran 
had a history of 2 psychiatric hospitalizations in 2001 and 
2005.  

During the period on appeal, the Veteran's GAF scores have 
widely ranged from 45 to 70, with most scores in the ranges 
of 51 to 60, and 61 to 70; 48 in 2000 (it is apparent that 
during this time period the Veteran had a substance abuse 
problem), 67 in December 2000, 65 in February 2001, 60 in 
December 2002, 65 in September 2003, 63 in February 2004, 50 
in March 2004, 70 in April 2004, 60 in July 2004, and 45 in 
November 2004.  Most recently, the VA examiner in October 
2008 opined that the Veteran's psychiatric condition had 
worsened and assigned a GAF score of 50.  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score in the range of 41 to 50 represents 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals) or any serious impairment in social or occupational 
functioning (e.g., no friends, unable to keep a job).  

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 70 percent rating have been met.  It is the effect of 
the symptoms, rather that the presence of symptoms, 
pertaining to the criteria for a 70 percent rating, that is, 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, and mood, that determines the rating. 

As for the effect of the Veteran's symptoms on work or family 
relations, the record shows that the Veteran reported 
irritability towards co-workers and with people in general.  
The evidence shows a fairly stable work history post-service 
discharge.  The Veteran worked full-time in maintenance at a 
college for approximately 10 years prior to retiring.  
Although it is not clear from the record when the Veteran 
stopped working, he reportedly retired in 2003.  On VA 
examination in February 2001, the examiner noted that the 
Veteran was functioning pretty well, he was working and 
socially, he had some meaningful interpersonal relationships.  
On examination in 2008 it was noted that he had poor anger 
control problems towards his wife.  Nonetheless, he had been 
married for 39 years as of 2008, and lived with his wife.  He 
described the relationship with his wife as good although 
argumentative.  The Veteran had 2 children with whom he got 
along well.  The Veteran reported that although he avoided 
others, he was able to attend church service.  He would also 
visit his brother on his free time.  In 2005, he reported 
that he was raising his goddaughter.  He described having a 
close relationship with members of his family.  He related 
having friends, 5 of which he described as close friends with 
whom he interacted occasionally.  On VA examination in 
October 2008, the examiner noted that while the Veteran 
exhibited irritability towards other people, he showed good 
social skills.  

As for the effect of the Veteran's symptoms on judgment, 
thinking, or mood, the Veteran's mood was noted as depressed.  
His affect was described as sad, restricted, anxious, flat 
and blunted, with good reasoning.  Memory, judgment and 
concentration were between mildly impaired to intact.  Eye 
contact was good.  Thought process was coherent and logical.  
The Veteran was oriented times as to time, place, person and 
situation.  Insight was described as poor to fair.  The 
Veteran was well-groomed with adequate hygiene.  His speech 
was described as adequate, articulate and coherent, although 
he spoke in a moderate tone and average pace, with some 
stuttering.  The Veteran exhibited impaired attention and 
concentration, and psychomotor slowing and distractible 
comprehension, along with cognitive impairment.  

Based on these findings, the symptoms have not resulted in 
deficiencies in work and family relations, judgment, 
thinking, or mood, that are the equivalent to the symptoms 
listed in the criteria for a 70 percent rating, namely, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

Also the symptoms listed in the criteria for a 70 percent 
rating are not demonstrated such as obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Nor do the Veteran's 
actual symptoms approximate such manifestations.

The Board notes that the GAF scores have varied throughout 
the period on appeal.  However, periods of worsening 
characterized by lower GAF scores have not been sufficiently 
consistent to show that the condition worsened to such an 
extent as to warrant a rating in excess of 50 percent.  For 
these reasons on the basis of the medical evidence, which was 
inconsistent with findings such as severe obsessional 
rituals, or other serious impairment in social, or 
occupational functioning, were not documented, the Board 
finds that the effect of the symptomatology does not equate 
to or more nearly approximate the criteria of a 70 percent 
rating, that is, occupational and social impairment with 
deficiencies in most areas, such as work or family relations, 
judgment, thinking, or mood.  As the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Diabetes

The Veteran essentially contends that the initial evaluation 
assigned for his diabetes mellitus does not accurately 
reflect the severity of this disability.  

Under that Diagnostic Code 7913, a rating of 20 percent is 
assigned for diabetes mellitus requiring insulin and a 
restricted diet or an oral hypoglycemic agent and a 
restricted diet.  The next higher rating of 40 percent is 
assigned when the disability requires insulin, restricted 
diet, and regulation of activities.  A 60 percent disability 
rating is warranted when the diabetes mellitus requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A maximum 100 
percent rating is warranted if the disorder requires more 
than one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring three hospitalizations a 
year or weekly visits to a diabetic provider, plus either 
progressive loss of weight and strength or signs that would 
be compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7813.

The Court recently held that in order to demonstrate a 
regulation of activities, "medical evidence" is required to 
show that both occupational and recreational activities have 
been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 
(2007).  The phrase "regulation of activities" means 
"avoidance of strenuous occupational and recreational 
activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (defining the term within the 
criteria for a 100-percent rating)).

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1).  

On VA examination in May 2003, the Veteran reported that he 
was on a diabetic diet.  He denied hypoglycemic or 
ketoacidosis since 1994, or restrictions of his activities.  
The Veteran had no diabetic eye problems or neurological or 
cardiac symptoms.  Treatment consisted of oral hypoglycemics.  
The impression was diabetes mellitus type II. 

VA treatment notes in February 2008, show that the Veteran 
was prescribed insulin.

On VA examination in October 2008, the examiner noted that 
the Veteran's diabetes mellitus type II was treated with a 
restricted diet, along with oral medication and insulin.  He 
was started on insulin 2 to 3 years before.  The Veteran took 
insulin twice a day.  The examiner did not find restriction 
in activities related to diabetes.  Although there were 
episodes of hypoglycemic reactions or ketoacidosis, the 
Veteran denied a history of hospitalizations or surgeries 
associated with diabetes.  There were also no complications  
associated with diabetes, to include peripheral vascular 
disease, erectile dysfunction, cardiac, neurovascular, 
visual, peripheral neuropathy, nephropathy, skin, 
gastrointestinal or genitourinary symptoms.  To the extent 
that the medical evidence revealed erectile dysfunction, the 
examiner opined that the condition was due to prostatectomy 
due to prostate cancer.  Additionally, the examiner pointed 
out that while the Veteran had hypertension, it predated the 
diagnosis of diabetes and was thus not a complication of 
diabetes, nor was it worsened or increased by it.   

Although the Veteran is insulin dependent and he has received 
dietary counseling, suggesting a restricted diet, regulation 
of activities, that is, avoidance of strenuous occupational 
and recreational activities, has not been established by the 
medical evidence as no health-care provider has instructed 
the Veteran to avoid strenuous occupational and recreational 
activities due to diabetes mellitus.  Since there is no 
medical evidence of regulation of activities, the criteria 
for the next higher rating under Diagnostic Code 7913 have 
not been met. 

In addition, Diagnostic Code 7913 provides that compensable 
complications of diabetes mellitus are to be separately rated 
unless they are part of the criteria used to support a 100 
percent evaluation.  In that regard, the VA examiner in 
October 2008, opined that the Veteran's erectile dysfunction 
was due to prostatectomy due to prostate cancer, as opposed 
to diabetes, and hypertension was not a likely complication 
of his diabetes.  There are no other conditions to consider 
as complications of diabetes mellitus that would be 
separately compensable.

In sum, the Board finds that the claim for a rating in excess 
of 20 percent for diabetes must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  As the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Although the Board is precluded by regulation from assigning 
an extraschedular ratings in the first instance, the Board is 
not precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for a rating.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for that service-connected 
disabilities are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.  
38 C.F.R. § 3.321(b)(1).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate.  Therefore, referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's psychiatric 
disorder, to include PTSD and depression, and diabetes 
mellitus, reasonably describe the Veteran's disability level 
and symptomatology, and provided for higher ratings for 
additional or more severe symptoms, which have not been 
shown.  Therefore the disability pictures are contemplated by 
the Rating Schedule, and the assigned schedular ratings are 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating in excess of 50 percent for a psychiatric 
condition, to include posttraumatic stress disorder with 
depressive disorder, other than the assigned periods of a 
temporary evaluation of 100 percent, is denied.

A rating in excess of 20 percent for service-connected 
diabetes mellitus is denied.


REMAND

As noted in the introduction of this decision, the Veteran 
has raised a claim of service connection for COPD.  The June 
2008 Board remand referred the claim to the RO for 
development and adjudication.  On remand, the Veteran private 
clinical records that disclosed treatment for a respiratory 
condition and cardiovascular disease, along with a diagnosis 
of COPD and right ventricular infarct.  The clinician 
indicated that the Veteran is completely disabled and will 
never be able to become gainfully employed.  The Veteran's 
condition was described as critical and not expected to 
improve.  Given that the Veteran has raised the issue of 
entitlement to service connection for COPD, and if granted, 
this could result in eligibility for a TDIU, the Board finds 
that the claim for a TDIU is inextricably intertwined with 
this referred claim, and that the claim for a TDIU should be 
considered after a decision is rendered on the service 
connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on a 
Veteran's claim for the second issue).

Additionally, VA must assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  Because the Veteran is unemployed and his 
service-connected disabilities satisfy the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), the Board 
finds obtaining such an opinion is necessary to adjudicate 
this claim.  Thus, the Board must remand this matter to 
afford the Veteran a VA examination to address whether it is 
at least as likely as not that the Veteran's service-
connected disabilities alone render him unable to secure or 
follow a substantially gainful occupation.  38 U.S.C.A. § 
5103A; Colayong v. West, 12 Vet. App. 524 (1999); Friscia v. 
Brown, 7 Vet. App. 294 (1994). 

Finally, the evidence of record shows that the Veteran has 
received disability benefits from the SSA.  There is a 
possibility that the Veteran's SSA records contain evidence 
relevant to the Veteran's claim of entitlement to TDIU.  The 
SSA records are not in the claims file.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA a copy of their 
decision regarding the Veteran's claim for 
Social Security disability benefits and 
the medical records relied upon in that 
decision.

2.  Undertake all indicated development in 
response to the Veteran's claim for 
service connection for COPD, to include as 
secondary to his service-connected 
diabetes mellitus.  It should then 
adjudicate the claim and inform the 
Veteran of his appellate rights with 
respect to the decision. 

3.  After the above development is 
completed, schedule the Veteran for an 
examination to ascertain the impact of his 
service-connected disabilities on his 
unemployability.  The examiner must 
evaluate and discuss the effect of all of 
the Veteran's service-connected 
disabilities on the Veteran's 
employability.  The examiner should opine 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that the Veteran's service-connected 
disabilities, without consideration of his 
non-service-connected disabilities, render 
him unable to secure or follow a 
substantially gainful occupation.  The 
claims folder should be reviewed by the 
examiner and the examination report should 
note that review.

4.  Then, readjudicate the claim of 
entitlement to TDIU.  If the decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


